Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00639-CV

                                          BIOLUSTRE, INC.,
                                              Appellant

                                                    v.

                               STANKA P. WOODS LIVING TRUST,
                                          Appellee

                      From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-17158
                              Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 5, 2012

DISMISSED FOR WANT OF PROSECUTION

           On November 1, 2012, the trial court clerk filed a notification of late record, stating that

the clerk’s record had not been filed because appellant had failed to pay or make arrangements to

pay the clerk’s fee for preparing the record and that appellant is not entitled to appeal without

paying the fee. On November 6, 2012, appellant was ordered to provide written proof to this

court by November 16, 2012, establishing that either (1) the clerk’s fee had been paid or

arrangements had been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without

paying the clerk’s fee. The order cautioned appellant that if no response was filed within the
time provided, the appeal would be dismissed for want of prosecution. See TEX. R. APP. P.

37.3(b).

       Appellant did not respond to this court’s order. Therefore, the appeal is dismissed for

want of prosecution. See id. Costs of appeal are taxed against appellant.

                                                PER CURIAM